DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/370,966 and Application No. 62/393,405, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the filed provisional applications do not provide support for determining “an acute impairment” of the subject as claimed and “generating a report indicating the acute impairment of the subject”.  The effective filing date of the instant application is therefore August 4, 2017, which is the filing date of PCT/US2017/045541.

Drawings
The drawings were received on May 23, 2022.  These drawings are acceptable

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mhuircheartaigh et al. (US Pub no. 2015/0148700).
With regards to claim 1, Mhuircheartaigh et al. disclose a system for determining an acute brain function impairment (i.e. loss of consciousness/perception loss; Abstract; paragraphs [0100], [0212]-[0213]) of a subject, the system comprising
a sensor system (16) configured to acquire signals indicative of a function of a brain of the subject, wherein the sensor system includes a first set of sensors configured to acquire the signals from the prefrontal cortex and a second set of sensors configured to acquire the signals from an area of the brain outside the prefrontal cortex (paragraphs [0102]-[0103], referring to the multiple electrodes (16) that are affixed to the scalp of the human (12); paragraphs [0028]-[0030], [0135], referring to the sensing means comprising at least one electrode (i.e. “first set of sensors”) for sensing the frontal lobe, which includes the prefrontal cortex, and at least one electrode (i.e. second set of sensors”) for sensing the parietal lobe of the human; Figures 1-2);
a processor (18) configured to receive the signals from the sensor system (paragraphs [0101]-[0102]) and configured to:
	analyze the signals to determine an amount of functional connectivity between portions of the brain of the subject from the signals acquired from the first set of sensors (i.e. frontal electrode channels) and a reference amount of functional connectivity from the signals acquired from the second set of sensors (i.e. parietal electrode channels) (paragraph [0149], referring to the averaging of the frontal electrode channels and the averaging of the parietal electrode channels);
	compare the amount of functional connectivity between portions of the brain of the subject to the reference amount of functional connectivity (paragraph [0149], referring to comparing the frontal and parietal activity (i.e. reference amount of functional connectivity));
	determine an acute impairment (i.e. loss of consciousness/true perception loss) of the subject based on the comparison of the amount of functional connectivity between portions of the brain of the subject to the reference amount of functional connectivity (Abstract; paragraph [0149], referring to voltage differences between frontal and parietal electrodes being used to determine true perception loss); and 
	generate a report (i.e. marker for the state of true perception loss) indicating the acute impairment of the subject (paragraphs [0026], [0112]).
 With regards to claim 8, Mhuircheartaigh et al. disclose that their system further comprises a headband configured to arrange the sensor system to acquire the signals from the prefrontal cortex of the subject (paragraphs [0030], [0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. (US Pub No. 2016/0038049) in view of Mhuircheartaigh et al. (US Pub No. 2015/0148700).
With regards to claim 1, Geva et al. disclose a system for determining an acute brain function impairment of a subject, the system comprising:
a sensor system (i.e. “plurality of measuring devices respectively placed at a plurality of different locations on the scalp of the subject”, wherein the measuring devices can include EEG electrodes) configured to acquire signals indicative of a function of a brain of the subject (paragraphs [0138]-[0139], [0150]),
wherein the sensor system includes a first set of sensors configured to acquire the signals from the prefrontal cortex (paragraph [0313], referring to the locations of the measuring devices being on the cerebral cortex; paragraph [0183], referring to the measurements acquired from the frontal lobe, and therefore the signals are acquired from the prefrontal cortex which covers the front part of the frontal lobe) and a second set of sensors configured to acquire the signals from an area of the brain outside the prefrontal cortex (paragraph [0183], referring to the measurements acquired from the central, parietal, occipital and temporal lobes, which are outside the prefrontal cortex);
a processor (322; paragraph [0396]; Figure 32) configured to receive the signals from the sensor system and configured to:
analyze the signals to determine an amount of functional connectivity (i.e. “brain neural activity (BNA) pattern”) between portions of the brain of the subject from the signals acquired from the first set of sensors (paragraphs [0180]-[0185], referring to the BNA pattern which describes brain activity of a subject and is extracted from the acquired neurophysiological data, wherein the nodes (22) represent one of the activity-related features and are connected by edges (24) each representing the causal relation between the nodes at the ends of the respective edge --- the BNA pattern therefore represents an amount of functional connectivity; Figure 2);
compare the amount of functional connectivity between portions of the brain of the subject to a reference amount of functional connectivity (paragraphs [0225], [0228]-[0235], referring to comparing the BNA pattern (20) to a previously annotated BNA pattern, wherein the annotated BNA pattern refers to a BNA pattern associated with annotation information, such as information identifying the pattern as corresponding to a specific brain related disorder or condition; paragraphs [0272], [0274]-[0275], [0277]; Figure 4, referring to step 52);
determine an acute impairment of the subject based on the comparison of the amount of functional connectivity between portions of the brain of the subject to the reference amount of functional connectivity (paragraphs [0225], [0228]-[0235], referring to the brain related disorder or conditions including stroke, concussion, acute pain, cognitive impairment, etc., which correspond to an acute impairment of the subject; paragraph [0244], referring to extracting information pertaining to the condition of the subject, responsively to the comparison between BNA pattern (20) and the annotated BNA pattern(s); Figure 4, referring to step 53); and
generate a report indicating the acute impairment of the subject (paragraph [0244], referring to, once the information pertaining to the condition of the subject is extracted, it can be transmitted to a display device; paragraph [0252]-[0253], referring to presenting to the user graphically a brain-disorder index, such as shown in Fig. 11; Figure 11).
However, though Geva et al. do disclose that the determined acute impairment can be a loss of consciousness (i.e. concussion) (paragraphs [0225], [0228]-[0235], [0355]), Geva et al. do not specifically disclose that the reference amount of functional activity is determined from the signals acquired from the second set of sensors [which are acquired from an area of the brain outside the prefrontal cortex].
Mhuircheartaigh et al. disclose a device for detecting a state of true perception loss of a human, wherein a sensing means is adapted to be affixed to the scalp of the human and comprises at least one electrode for sensing the frontal lobe of the human and at least one electrode for sensing the parietal lobe (i.e. area of brain outside the prefrontal cortex) of the human (Abstract; paragraphs [0028]-[0031]). Frontal electrode channels are averaged and parietal electrodes are averaged, and frontal and parietal activity is compared (paragraph [0149], note that the parietal activity can be viewed as corresponding to a reference amount of functional connectivity to which the frontal activity is compared).  Voltage differences between individual electrodes between frontal and parietal electrodes are used to determine true perception loss (paragraph [0149]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the reference amount of functional activity of Geva et al. be determined from the signals acquired from the second set of sensors [which are acquired from an area of the brain outside the prefrontal cortex], as taught by Mhuircheartaigh et al., in order to determine true perception loss (Abstract; paragraph [0149]).
With regards to claim 9, Geva et al. disclose that their system further comprises a display configured to display the report (paragraph [0221], [0224], referring to display device/computer monitor).
With regards to claim 10, Geva et al. disclose that the processor is configured to implement a machine learning architecture to perform at least one of the analyzing, comparing, and determining (paragraphs [0219], [0332], [0479], [0488]-[0489]; Figure 33, referring to the feature selection procedure being applied on a training set, wherein the outcome of the procedure can be a set of supervised network of capsules suitable to describe a different sub-group of the population with a specific set of features, wherein use of the training set defines the process as a machine learning architecture as the training set trains the process/algorithm for feature selection).  
With regards to claim 12, Geva et al. disclose that the report includes a quantitative indication of acute impairment of the individual based on an increase in the amount of connectivity between portions of the brain of the subject compared to the reference amount of connectivity (paragraphs [0280]-[0283], referring to ketamine treatment, which produces an anesthetic state and induces dissociative anesthesia (i.e. acute impaired state), providing a BNA pattern with increased central and frontal activation compared to a reference state of placebo/no treatment (or BNA pattern during memorization); see Figures 10A-H).  


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. in view of Mhuiercheartaigh et al. as applied to claim 1 above, and further in view of Sitaram et al. (US Pub No. 2020/0038653).
With regards to claim 6-8, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the sensor system includes a plurality of near infrared spectroscopy (NIRS) sensors configured to acquire the signals, wherein the plurality of NIRS sensors includes eight sensors configured to be arranged along a forehead of the subject and the system further comprises a headband configured to arrange the sensor system to acquire the signals from a prefrontal cortex of the subject.
Sitaram et al. discloses monitoring an impaired brain of a patient at targeted brain areas using a functional NIRS device and generating an output signal from the fNIRS device corresponding to brain activity in the targeted brain areas (paragraph [0007], [0083]-[0084]).  fNIRS has benefits including ease of setup and lack of interference from movement artifacts due to associated hardware, as compared, for example, to EEG (paragraph [0036]).  A plastic hood that holds the sensors is placed with elastic bands around the participant’s head (paragraph [0084], Figures 1-2, note, as seen in Figure 1, the system comprises a headband configured to arrange the sensor system to acquire the signals from a prefrontal cortex of the subject and further, as seen in Figures 1-2 and 4-5, there are at least eight sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sensor system of Geva et al. include a plurality of near infrared spectroscopy (NIRS) sensors configured to acquire the signals, wherein the plurality of NIRS sensors includes eight sensors configured to be arranged along a forehead of the subject and the system further comprises a headband configured to arrange the sensor system to acquire the signals from a prefrontal cortex of the subject, as taught by Sitaram et al., in order to provide an easier setup for measuring brain activity and avoid interference from movement artifacts (paragraph [0036]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva et al. in view of Mhuiercheartaigh et al. as applied to claim 10 above, and further in view of Simon et al. (US Pub No. 2018/0184964) and Gevins et al. (US Pub No. 2003/0013981).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 10.  Further, Geva et al. disclose that the machine learning architecture includes an architecture trained on impairment data from subjects having been administered a drug (paragraph [0219], [0332], referring to the training set being of the dataset acquired from a group of subjects, such as diseased subjects, etc; paragraphs [0267], [0302]-[0306], [0465], referring to the data being acquired from subjects treated with a drug).
However, Geva et al. do not specifically disclose that the machine learning architecture is specifically a random forest architecture or that the administered drug is specifically THC.
Simon et al. disclose working extracted features from biosensor data into statistical predictive models which are designed for categorical classification, wherein standard techniques includes tree based methods, including decision trees such as Random Forest, and other machine learning architectures (Abstract; paragraphs [0046]-[0048]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the machine learning architecture of Geva et al. with a machine learning architecture comprising a random forest architecture, as taught by Simon et al., as the substitution of one known machine learning architecture for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as an effective technique for classifying/selecting features would be expected.  
However, the above combined references do not specifically disclose that the administered drug is specifically THC.
Gevins et al. disclose an effective, objective testing method and system for evaluating changes in mental function by measuring an individual’s brain function using EEG during a brief cognitive battery and passive control conditions (Abstract; paragraphs [0004], [0014]-[0015]).  The method and system is designed to assess an individual’s fundamental cognitive functions and whether those functions have been significantly affected by a variety of factors, including the use of marijuana (Abstract; paragraphs [0014]-[0015], [0211]-[0213]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the administered drug of the above combined references with an administered drug comprising THC (i.e. marijuana contains THC), as taught by Gevins et al., as the substitution of one known drug for another yields predictable results to one of ordinary skill in the art and further in order to assess whether an individual’s cognitive functions are affected by THC (Abstract; [0014]-[0015], [0211]-[0213]).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as it would be expected that THC would provide changes in brain activity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Mhuiercheartaigh et al. has been introduced to teach a reference amount of functional connectivity being determined from the signals acquired from the second set of sensors, wherein the second set of sensors are configured to acquire the signals from an area of the brain outside the prefrontal cortex.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finkel et al. (US Pub No. 2011/0245708) disclose the use of one or more first monitoring sensors at the patient’s occipital cortex and one or more second monitoring sensors at one or more of the patient’s dorsolateral prefrontal cortex, wherein a level of cortical activity is measured by comparing cortical activity measured at the dorsolateral prefrontal cortex with cortical activity measured at the patient’s occipital cortex (Abstract; claim 18).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793